Citation Nr: 1512274	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  07-16 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a bilateral foot disorder, claimed as bunions.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel







INTRODUCTION

The Veteran served on active duty from December 1971 to July 1993.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

On his August 2006 Notice of disagreement, the Veteran marked that he desired to testify before a Decision Review Officer (DRO) at his local RO.  Subsequently, in a January 2007 letter, the Veteran wrote that he wished to cancel his hearing.  The hearing request has been withdrawn.  See 38 C.F.R. §§ 20.703, 20.704 (2014).  The Board notes that the Veteran's representative and the DRO had an informal conference in January 2007.

This case was previously before the Board in July 2010 and June 2013 when it was remanded for additional development.  For the reasons discussed below, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11. Vet. App. 268 (1998).


FINDING OF FACT

Based on the probative evidence of record, the Veteran's bilateral foot disorder, claimed as bunions, was not incurred during active military service or related to any incident of active military service, and has not been aggravated by any of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a bilateral foot disorder, claimed as bunions, have not been met.  38 U.S.C.A. § 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304(f) (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, certainly not in exhaustive detail, each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this case, VCAA notice letters were sent to the Veteran in July 2003 and August 2006.  These letters informed the Veteran of what evidence was required to substantiate the claim, and of his and VA's respective duties in obtaining evidence.  Thereafter, the case was readjudicated by way of a statement of the case (SOC) in  March 2007 and supplemental statements of the case (SSOCs) in February 2012 and October 2013.  So, he has received all required notice concerning his claim, and it has been reconsidered since providing all required notice.

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran in the procurement of his service treatment records (STRs) and pertinent post-service treatment records (VA and private), and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The claims file contains STRs, VA medical evidence, private medical evidence, and the Veteran's contentions.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Furthermore, the Veteran was provided a VA examination to evaluate his bilateral foot disorder in February 2007, June 2011, and September 2013.  The examination reports reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  Thus, the duties to notify and assist have been met.

II.  Stegall Analysis

As previously noted, the Board remanded this case for further development in July 2010 and June 2013.  The Board specifically instructed the RO to obtain all VA treatment records for the Veteran's bilateral foot disorder, schedule the Veteran for an examination to determine whether his bilateral foot disorder, claimed as bunions, was etiologically related to active service or was aggravated by one of the Veteran's other service-connected disabilities, and to readjudicate the claim on appeal.  Subsequently, all outstanding VA records were obtained and associated with the claims folder and the Veteran was afforded examinations to address his bilateral foot disorder, claimed as bunions, in June 2011 and September 2013.  Thereafter, the Veteran's claim was readjudicated in February 2012 and October 2013 supplemental statements of the case.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

III.  Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2014)); 38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d) (2014).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Lay Statements

In its determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board must assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2014).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).

IV.  Analysis

The Veteran asserts that his bilateral foot disorder, claimed as bunions, is etiologically related to active service, or was aggravated by one of his already service-connected disabilities.

The Veteran satisfies the first threshold element of service connection, a current disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In a June 2011 Compensation and Pension (C&P) examination report, the examiner diagnosed the Veteran with residuals of left foot surgery, crossover of the second toe to the great toe of the left foot, and a right foot bunion.  In a September 2013 C&P examination report, the Veteran was diagnosed with hallux valgus.

The Veteran satisfies the second threshold element of service connection, an in-service incurrence or aggravation of a disease or injury.  Id.  A June 1977 STR noted that the Veteran had pain in the toes of his right foot.  A December 1981 STR noted that the Veteran had a history of infected blisters on his right foot.

The Veteran fails to meet the third threshold element of service connection, a nexus between the claimed in-service disease and the present disability.  Id.  In a February 2004 C&P joints examination report, the VA examiner noted that the Veteran had significant radiculopathy in both feet.  

In a February 2004 letter, the Veteran's private physician, G. B. N., M.D., noted that the Veteran continued to have radiculopathy radiating all the way down to his feet with numbness of his toes and an occasional burning sensation.  In an undated letter, G. B. N. wrote that the Veteran had swelling, weakness, and numbness in his feet that was directly related to his military service.    

In a February 2007 C&P examination report, the VA examiner noted that there was decreased sensation to vibration of the great toes and the second toe bilaterally.  Monofilament testing of the plantar aspects of the Veteran's feet showed also decreased sensation.  The Veteran's feet had decreased sensation to pinprick and light touch of his great toes and second toe bilaterally.

In a June 2011 C&P examination report, the VA examiner noted that the Veteran complained of bilateral numbness and paresthesias in the bottoms of his feet.  The Veteran stated that he had these symptoms for a number of years and that sometimes he felt burning as well.  The Veteran stated that he thought his feet issues were related to his back.  The VA examiner noted that the Veteran had surgery for a left bunion in 1996 as well as surgery on his left second toe.  

Regarding the Veteran's left foot, the VA examiner noted that there was evidence of the previous bunion surgery on the Veteran's left foot and that the bunion was corrected.  There was also evidence of the previous surgery over the second toe.  The VA examiner noted that the Veteran had a crossover toe deformity but had no corns, calluses, edema, or flat feet.  The Veteran had no painful or restricted motion, tenderness, abnormal weight bearing, weakness, or instability.  Regarding the Veteran's right foot, he had some tenderness to palpation over his medial eminence and a mild to moderate bunion deformity there.  He had no corns, calluses, edema or any painful or restricted motion on his right foot.  Additionally, he had no abnormal weight bearing, weakness, or instability.  

The Veteran was diagnosed with likely peripheral neuropathy.  The VA examiner noted that this would likely explain the numbness and paresthesias in the Veteran's feet.  The VA examiner also noted that the Veteran had residuals of left foot surgery, crossover of the second toe to the great toe of the left foot, and a right bunion.  The examiner opined that he did not believe that any of the Veteran's foot issues were related to service.  The Veteran did not have functional deficits from his bunion or his cross toe deformity because they had been corrected by surgery.  The examiner noted that EMG and nerve conduction studies would be needed to determine if the Veteran's peripheral neuropathy was caused by active service, but opined that it was most likely related to the Veteran's diabetes, which the Veteran was not service connected for.

The Board notes that the Veteran is already service connected for traumatic arthritis, L3-L5, with radiculopathy, currently evaluated as 60 percent disabling.  Additionally, in a January 2012 rating decision, the Veteran was granted service connection for bilateral lower extremity peripheral neuropathy, evaluated as 10 percent disabling, effective October 14, 2004.  

In a September 2013 C&P examination report, the Veteran was diagnosed with hallux valgus and bilateral peripheral neuropathy of his feet.  The report noted that the Veteran complained of numbness, tingling, and pain on the soles of both feet, which he stated started when he was diagnosed with a back problem.  In 1993, the Veteran was diagnosed with bilateral lower extremity peripheral neuropathy secondary to his back.  In 1996, the Veteran underwent a left bunionectomy and a right one in September 2013.  The Veteran stated that he had never been diagnosed with any other foot problems during or after active service.  The VA examiner opined that the Veteran had no additional foot disorders aside from his bilateral bunionectomies.  He had no residuals on the left foot but had mild post-operative pain on his right foot because of his recent surgery earlier in the month.

In an October 2013 C&P Addendum Opinion report, the VA examiner opined that it was less likely as not that the Veteran had a residual foot disorder.  The rationale given was that the Veteran's complaints of his feet were not foot disorders but were related to another condition that did not arise from his feet.  Specifically, the Veteran's foot symptoms arose from radiculopathy from his lumbar spine and peripheral neuropathy.  The VA examiner also opined that the Veteran's hallux valgus of the right foot and the great toe and hammer toe of the left second toe were less likely as not causally related to, or aggravated by, any or all of the Veteran's service-connected disabilities, including as due to an altered gait caused by his service-connected lumbar spine, right knee, leg, and bilateral hip disabilities.  The rationale given was that there was no medical evidence to suggest that the Veteran's stated foot disorders were causally related to, or aggravated by, any or all of his service-connected disabilities.  

The Board has not overlooked the Veteran's statements with regard to his bilateral foot disorder, claimed as bunions.  The Veteran is competent to report on factual matters of which he had firsthand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, there is no basis for concluding that a lay person, such as the Veteran, is competent to discern the etiology of his foot symptoms, in the absence of specialized medical training, which in this case the Veteran has not established.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. §§ 3.303(a), 3.159(a) (2014); Jandreau v. Nicholson, supra; Buchanan v. Nicholson, supra.  

While the February 2004 letter from the Veteran's private physician noted that the Veteran continued to have radiculopathy radiating all the way down to his feet with numbness of his toes and occasionally a burning sensation, which was directly related to military service, the private physician provided no rationale for this opinion.  As such, the Board considers this opinion to be inadequate concerning a medical nexus between the Veteran's military service and his current foot conditions and of minimal probative value.  Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  As such, the objective medical findings and opinions provided by the September 2013 C&P examiner have been accorded greater probative weight and weigh heavily against the Veteran's lay statements of etiology as well as the nexus opinion provided by the Veteran's private physician.

Based on the above analysis, the Board concludes that the preponderance of the evidence is against granting service connection.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran is already service-connected for his foot symptoms, to include radiculopathy and bilateral foot peripheral neuropathy, and has no other foot disorders related to active service or were aggravated by his service-connected disabilities.




ORDER

Service connection for a bilateral foot disorder, claimed as bunions, is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


